UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE 7 =
AT KNOXVILLE “ee

IN THE MATTER OF THE APPLICATION )
OF THE UNITED STATES OF AMERICA )
FOR AUTHORIZATION TO SEARCH THE )
RESIDENCES OF 800 WASHBURN STREET, _)
)
)
)

 

KNOXVILLE, TN 37919; 200 EAST QUINCY
AVENUE, KNOXVILLE, TN 37917; AND
618 MIDLAKE DRIVE, KNOXVILLE, TN 37918

(UNDER SEAL)

SEALING ORDER

Upon motion of the United States of America and for good cause shown,

IT IS HEREBY ORDERED that the Application for a Search Warrant, Affidavit in
support, Search Warrant, this Motion to Seal, and the Sealing Order filed in the above-styled case
shall be sealed and maintained in the custody of the Clerk of the Court for one hundred-eighty
(180) days from the date of the Order.

Enter this 19th day of April, 2019.

Ds, C Kx,

Debra C. Poplin
UNITED STATES MAGISTRATE JUDGE

Case 3:19-mj-01051-DCP Document 2 Filed 05/03/19 Page 1of1i PagelD#: 2
